Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 4/22/2022, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-7 has been withdrawn.  Applicant has cancelled claims 1-7; therefore, the previous rejection is moot.

Applicant’s arguments, see pg. 6, filed 4/22/2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection under USC 112 of claim 7 has been withdrawn. Applicant has cancelled claim 7; therefore, the previous rejection is moot.

Allowable Subject Matter
Claims 8-13 are allowed. (renumbered as claims 1-6)
The following is an examiner’s statement of reasons for allowance:

Claim 8 is allowed because the closest available prior art Tate et al. (US 2016/0231295), Carver et al. (US 2016/0054264), Watanabe (US 6444979), and Sakamoto et al. (US 2019/0086372), either singularly or in combination, fails to anticipate or render obvious a system for identifying an extracted ion chromatogram (XIC) peak of a compound of interest using a plurality of samples that include a plurality of other compounds of interest, comprising:
“a separation device that separates a plurality of compounds of interest over time from each sample of a plurality of samples; 
an ion source device that ionizes and transforms the separated compounds of interest of the plurality of compounds of interest for each sample of the plurality of samples into an ion beam; 
a mass spectrometer receives the ion beam for each sample of the plurality of samples and mass analyzes the ion beam for at least one ion of each compound of interest of the plurality of compounds of interest, producing a plurality of intensity measurements at a plurality of different acquisition times for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples;
a processor in communication with the mass spectrometer that 
receives the plurality of intensity measurements for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of sample from the mass spectrometer and a known retention time for each compound of interest of the plurality of compounds of interest from a user, 
calculates an XIC for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples from the plurality of intensity measurements, producing an XIC for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples, 
finds one or more XIC peaks in each XIC for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples, 
calculates for a first XIC peak of an ion of a first compound of interest of the plurality of compounds of interest a retention time for each sample of the plurality of samples and a first distribution function that describes the distribution of the retention times of the first XIC peak across the plurality of samples, 
calculates for a second XIC peak of an ion of a first compound of interest of the plurality of compounds of interest a retention time for each sample of the plurality of samples and a second distribution function that describes the distribution of the retention times of the second XIC peak across the plurality of samples, and 
identifies the first XIC peak as an actual peak of the first compound of interest, if the first distribution function and the second distribution function have the same width and a first difference between the mean of the first distribution function and the known retention time of the first compound of interest and a second difference between the mean of the second distribution function and the known retention time of the second compound of interest are described by a monotonic function of the plurality of acquisition times” in combination with all other limitations in the claim as claimed and defined by the applicant.  
In particular, none of the prior provide teaching that implements calculates for a second XIC peak of an ion of a first compound of interest of the plurality of compounds of interest a retention time for each sample of the plurality of samples and a second distribution function that describes the distribution of the retention times of the second XIC peak across the plurality of samples, and then further defines how to identify the actual peak of the first compound of interest that is based on if the first distribution function and the second distribution function have the same width and a first difference between the mean of the first distribution function and the known retention time of the first compound of interest and a second difference between the mean of the second distribution function and the known retention time of the second compound of interest are described by a monotonic function of the plurality of acquisition times

Claims 9-13 are allowed for at least the reasons stated above with regards to claim 8 since these claims are dependent upon claim 8 and therefore include each and every limitation of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

de Corral (US 2013/0080073) discloses analysis of compounds, and, more particularly, to detection and quantification of ions collected by liquid chromatography, ion-mobility spectrometry and mass spectrometry, and includes teaching about analyzing said scans to identify one or more ion peaks, said analyzing including filtering a first plurality of said scans producing a first plurality of filtered output scans, said filtering including first filtering producing a first filtering output, wherein said first filtering includes executing a plurality of threads in parallel which apply a first filter to said first plurality of scans to produce said first filtering output, wherein each of said plurality of threads computes at least one filtered output point for at least one corresponding input point included in said plurality of scans; and detecting one or more peaks using said filtered output scans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865    

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865      
05/27/2022